Citation Nr: 1235828	
Decision Date: 10/16/12    Archive Date: 10/23/12

DOCKET NO.  06-20 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran had active service from June 1965 to May 1969. Service in the Republic of Vietnam and receipt of the Purple Heart Medal are indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2009, the Veteran testified at a hearing conducted by the undersigned Veterans Law Judge at the RO. A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Board remanded the Veteran's claim for additional development of the record in July 2009, January 2010, and November 2010. The case is once again before the Board. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The currently demonstrated bilateral hearing loss disability is shown as likely as not to be related to the Veteran's in-service exposure to excessive and harmful noise in connection with duties while serving in the Republic of Vietnam. 


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his bilateral hearing loss disability is due to disease or injury that was incurred in active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

The Board must determine the value of all evidence submitted, including lay and medical evidence. See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. See Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death). 

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996). 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.App. 183 (2002). Proper VCAA notice must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. See 38 C.F.R. § 3.159(b)(1). 

In the present case, VA issued a VCAA notice letter to the Veteran in February 2005. This letter informed the Veteran of what evidence was required to substantiate his service connection claim and of his and VA's respective duties for obtaining evidence. An August 2010 letter informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court of Appeals for Veterans Claims (Court) required in Dingess. 

As VCAA notice was not completed prior to the initial AOJ adjudication of the claims, such notice was not compliant with Pelegrini v. Principi, 18 Vet.App. 112, 119 (2004). However, since the case was readjudicated thereafter, there has been no prejudice to the Veteran in this regard. See Prickett v. Nicholson, 20 Vet.App. 370, 376 (2006).

The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to the VA notice letter. Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim. For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide this appeal. Therefore, there is no duty to provide additional notice in this case.

With regard to the duty to assist, the claims file contains the Veteran's service treatment records, VA and private medical records, multiple VA examination reports and multiple lay statements. 

The Board has reviewed the record on appeal and finds no indication that there remains pertinent, outstanding evidence regarding the issue on appeal. Neither the Veteran nor his representative has argued otherwise.

As noted, the Veteran's claim was remanded by the Board in July 2009, January 2010 and November 2010. 

In the July 2009 remand, the Board requested the RO send the Veteran another VCAA letter which provides an explanation of the information or evidence needed to establish a downstream disability rating and effective date. The Veteran was also to be afforded a VA audiological examination in order to determine the nature and etiology of his hearing loss.

The record reflects that the Veteran was provided with a corrective VCAA notice letter in August 2009. While the Veteran was afforded a VA examination in September 2009, the examiner stated that she was unable to determine the Veteran's pure tone thresholds and could not provide an opinion regarding the etiology of his hearing loss without resorting to speculation. 

Following the receipt of additional evidence, in January 2010, the Board remanded the Veteran's claim for the RO/AMC to review the recently received evidence and conduct any further development deemed necessary. The recently received evidence was considered by the AMC in the July 2011 supplemental statement of the case.

In November 2010, the Board remanded the Veteran's claim in order to schedule him for a VA examination and obtain a medical nexus opinion. The record indicates that the Veteran was afforded a VA audiological examination in December 2011 which contained the requested opinion. An addendum to this opinion was issued in June 2012.

Based on the above, the record indicates that the Board's remand instructions have been fully complied with. See Stegall v. West, 11 Vet.App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

As the Board will discuss in its analysis, the Veteran was provided with a VA examinations in March 2005, May 2006, September 2009 and December 2011. While the May 2006 and September 2009 examinations did not provide reliable test results, the March 2005 VA examination report reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record. Supporting rationale was also provided for the opinions proffered. See Barr v. Nicholson, 21 Vet.App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the particular claim on appeal. He has been given ample opportunity to present evidence and argument in support of his claim. Pursuant to 38 C.F.R. § 3.655, all relevant evidence necessary for an equitable disposition of the Veteran's appeal of this issue has been obtained and the case is ready for appellate review. The Board additionally finds that general due process considerations have been complied with by VA. See 38 C.F.R. § 3.103 (2011).

Merits of the Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131. With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. When the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support a claim of service connection. When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. See also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

In McClain v. Nicholson, 21 Vet.App. 319, 321-323 (2007), the Court held that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim. 

Certain chronic disabilities, to include certain types of hearing loss to the extent they may constitute an organic diseases of the nervous system, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet.App. 155, 157 (1993), citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988). When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service. Hensley, 5 Vet.App. at 160.

Here, the Veteran's service treatment records (STRs) are negative for any complaint, treatment, or diagnosis of hearing loss. While the Veteran's STRs reference other injuries and diseases, they do not mention hearing problems or ear complaints. At his May 1969 discharge examination, standard audiology testing was not performed; instead, a 'whisper voice test' was administered, which showed 15/15 in each ear.

While the Veteran's service treatment records are negative for any complaints or treatment for hearing problems, and do not show hearing loss as defined in 38 C.F.R. § 3.385 (2011), the Board observes that his DD-214 documents his service in the Republic of Vietnam, and that his military occupational specialty was a rifleman. During the January 2009 hearing, the Veteran testified that he was exposed to loud noises during service. Based on the Veteran's military occupational specialty and the location of his service, the Board finds that the Veteran's contentions regarding his in-service exposure to acoustic trauma are consistent with the circumstances of his service. 38 U.S.C.A. § 1154(a) (West 2002). Indeed, the Veteran's service treatment records document that he received a gunshot wound to his left thigh while in Vietnam and has testified that a grenade exploded near him during the January 2009 hearing. See the hearing transcript, page 17. An in-service injury has therefore been demonstrated.

Currently, the Veteran has been diagnosed with bilateral hearing loss as defined by 38 C.F.R. § 3.385. See an October 2003 VA treatment record; see also a November 2009 statement from N.M., Au.D. 

The Veteran reported that he was experiencing partial hearing loss in a January 1974 statement. While cognizant that the Veteran is competent to state that he experienced diminished hearing after his separation from service, an October 2003 VA treatment record is the first competent evidence which describes hearing loss as defined by VA regulations. See Layno v. Brown, 6 Vet.App. 465, 470 (1994); see also Espiritu v. Derwinski, 2 Vet.App. 492 (1992). Accordingly, while a current disability has been demonstrated, service connection cannot be granted on a presumptive basis under 38 C.F.R. § 3.309(a).

The record contains several statements which opine on the etiology of the Veteran's bilateral hearing loss.

In a March 2005 opinion, a VA examiner stated that the while the Veteran suffered acoustic trauma during service, this does not necessarily indicate that his in-service acoustic trauma is responsible for his current hearing loss, however, the high frequency hearing loss in the right ear would suggest that such noise exposure is responsible for his hearing loss. The examiner then indicated that if the RO would require a more definitive opinion as to the etiology of the Veteran's hearing loss, a review of the claims folder would be necessary. 

After reviewing the Veteran's claims folder, the March 2005 VA examiner issued a new opinion in May 2006. Unlike his previous report, the examiner stated that audiological testing conducted in March 2005 was invalid and unreliable "in spite of continued re-instruction by the audiologist." (Upon review, the March 2005 audiometric test results contained in the claims file do not describe any testing irregularities or suggestion that the results were invalid.) The examiner did not render an opinion regarding the etiology of the Veteran's hearing loss. 

While the Veteran was afforded an additional VA examination in September 2009, the Veteran's puretone thresholds could not be determined. Similarly, the examiner stated that after a review of the service treatment records, a personal interview, and audiometric testing, an opinion regarding the etiology of the Veteran's hearing loss would be based on speculation due to the lack of an exit examination at the time of his discharge.

In support of his claim, the Veteran submitted a November 2009 letter from N.M., Au.D. In this letter, Dr. N.M. reported that the Veteran served in the U.S. Marines for four years and experienced noise exposure for various amounts of time with no hearing protection. After diagnosing the Veteran with bilateral hearing loss, the examiner stated that based on the case history, the Veteran appears to have hearing loss of a degree and pattern commonly associated with intense noise exposure. 

Following a review of the Veteran's VA treatment records and an audiological examination, in a December 2011 report, a VA examiner stated that she could not provide an opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation. Specifically, the examiner noted that it would be impossible to determine if the Veteran had hearing loss at the time of his separation from service if he only underwent a whisper voice test. 

In a June 2012 addendum, the December 2011 VA examiner noted that the Veteran's first post-service audiogram was conducted in 2003, nearly thirty-five years after he had separated from service. After observing that audiometric testing has yielded inconclusive results, the examiner stated that "the effects of unreported occupational/recreational noise exposure, genetics," aging and presbycusis could not be ruled out as the cause of the Veteran's progressive hearing loss. The examiner then concluded that "there is no clear and convincing evidence found in the service medical records to support an opinion" that the Veteran's hearing loss is at least as likely as not related to his active duty service. It was further noted that she had not been provided with an option to indicate that the etiology of the Veteran's hearing loss could not be determined without resorting to speculation, and therefore opined that "it is less likely as not that [the Veteran's] hearing loss [is] caused by military noise exposure.

In short, the September 2009 and December 2011 VA examination reports indicated that an opinion on the etiology of the Veteran's hearing loss could not be provided without resorting to speculation. Accordingly, these opinions do not constitute evidence for or against the Veteran's claim. 

While the December 2011 VA examiner provided an addendum in June 2012, this addendum is inadequate for rating purposes. Specifically, the Court has stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail." See Gilbert v. Derwinski, 1 Vet.App. 49, 53 (1990). Therefore, the examiner's statement that there was "no clear and convincing evidence . . . to support an opinion" that the Veteran's hearing loss is "at least as likely as not" related to his service placed an impermissible burden on the Veteran. The appellant does not need to prove his claim by clear and convincing evidence.

The March 2005 VA examiner indicated that he did not review the Veteran's claims file, but the Veteran's high frequency hearing loss is consistent with in-service acoustic trauma. 

In a November 2009 statement, Dr. N.M. reported that the Veteran experienced acoustic trauma during service and his current pattern of hearing loss is commonly associated with intense noise exposure.

Based on its review of the entire record, the Board finds the evidence to be at least in relative equipoise in showing that the current bilateral hearing disorder is as likely as not due to the result of harmful noise exposure as would be consistent with the Veteran's service as a rifleman in the Republic of Vietnam.

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted. 




ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


